Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 10/13/2021.
Claims 1-25 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network interface” in claims 20-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, reveal the corresponding structure of the “network interface” is “The network interface 430 may be a wired interface, for example, a Fiber Distributed Data Interface (FDDI) or a Gigabit Ethernet (GE) interface; or the network interface 430 may be a wireless interface” in at least ¶ [0274] and “The processor 410, the memory 420, and the network interface 430 are connected to each other by using a bus 440” in at least ¶ [0271] as well as equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-11, 18, 20-21, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “normal” and "abnormal" in claims 7, 9-11, 18, 20-21, 23 and 25 are relative terms which render the claim indefinite. The terms “normal” and "abnormal" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo “Virtualization Techniques For Mobile Systems” (hereafter Jaramillo) in view of Uehara Pub. No. US 2008/0062002 A1 (hereafter Uehara).

With regard to claim 1, Jaramillo teaches a method implemented by a terminal and comprising (Allowing BYOD devices in the enterprise requires policies in place that govern how devices will be used and how they will be managed while maintaining end user flexibility. in at least 2. and Mobile Devices in at least Fig. 5.3, BYOD/mobile devices being terminals):
receiving, from a server (Mobile Separation can be achieved through the use of IT Security Policies that are managed by a Mobile Device Management (MDM) system. This type of approach is done by a server based management approach that lets the IT managers enforce policies across the user base which can be applied to the whole community or on a group basis so that it can be customized to the level of security required per group in at least 2.1. and Enterprise Device Management in at least Fig. 5.3),
first control information carrying a first control instruction wherein the first control instruction instructs performance of a first operation on the terminal, wherein the first control information instructs controlling of the terminal according to the first control instruction when a foreground operating system of the terminal is the first operating system (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5. and control information carrying control instruction performing operation on device in at least Fig. 5.7) ,
wherein the foreground operating system occupies a display resource of the terminal while a background operating system does not occupy the display resource (Red Bend's solution is simple to use, where the user clicks on an icon on their home screen that takes them to work image that is running their business apps and easily switches back to their personal side by clicking on the personal home icon. IT administrators can control what applications are installed on the enterprise side and also exclude services like Android Market/Google Play [Gohr01]. Notifications in the business partition will appear on the user's notification bar where they can then go back to the home screen and switch to the business partition. The difference between Type 1 and Type 2 hypervisors can be visualized by noting the change from one platform to another when one is done at the phone lock screen where the other one is done at the application level, thereby providing an increased hardware level security and better performance [Brand01] in at least 2.2.6. Red Bend – vLogix Mobile, ¶ 3-6);
a first system identifier of a first operating system (return container ID CMDM -> EMDM in at least Fig. 5.6 and Device id is a unique id that is used to identify the device for applications that want a way to identify the device in a way that can be differentiated from other devices. Enterprise MDM makes the request to MCVI and in turn requests the id from the Container MDM which is usually a unique id by the container who what a unique container device id in at least 5.6.1., bullet point 1),
wherein the first operating system is one of a plurality of operating systems on the terminal (Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d)), and
Jaramillo teaches terminal management wherein the terminals may execute both personal and enterprise operating systems, however, Jaramillo does not specifically 
However, in analogous art Uehara teaches when a foreground operating system of the terminal is the first operating system (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 5, S103, OS#1? Yes, Permit code process in S105 and If the operating system which is currently executed by the computer 10 is the OS#1, only the path extending through the first remote-control interface unit 201 is rendered effective, and the path extending through the second remote-control interface unit 202 is rendered non-effective. Thus, all remote-control codes, which are sent from the first remote-control unit, are transmitted to the OS#1 via the receiving unit 20 and the first remote-control interface unit 201 in at least ¶ [0051]);
determining, based on the first system identifier, that the foreground operating system is not the first operating system (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 5, S103, OS#1? No, Prohibit code process in S107);
storing a first correspondence between the first system identifier and the first control instruction (the OS#1 can execute functions corresponding to remote-control codes belonging to the first remote-control code set. Upon receiving a remote- , writing data turning on/off switch creates path between remote control and OS#1 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system);
changing the foreground operating system to the first operating system (If the booted-up operating system is the OS#2 (NO in block S103), the BIOS turns on the switch circuit 401 in order to permit transmission of the remote-control code from the receiving unit 20 to the second remote-control interface unit 202 (block S106). Then, the BIOS sends a command to the EC/KBC 121, thereby prohibiting execution of the remote-control process by the first remote-control interface unit 201 (block S107) in at least ¶ [0072], Examiner notes, the switch 401/remote control receivers #1 and #2 control which operating system has a path, the operating system that has a path is in the foreground and the paths are mutually exclusive. Further “first operating system” of the claim and “OS#1” and “OS#2” of Uehara are just labels, OS#2 may correspond to “first operating system” of the claim. Both the claim and the prior art switch between foreground and background operating systems based on the instruction received.); and
controlling, after the changing, the terminal according to the first correspondence (if the operating system which is currently executed by the computer 10 is the OS#2, only the path extending through the second remote-control interface 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground of Uehara with the systems and methods of Jaramillo resulting in a system in which when executing the enterprise operating system of Jaramillo and receiving instructions for the personal operating system of Jaramillo, the methods of Uehara may determine the instruction is directed to the opposite operating system and switch the operating systems for handling the instruction and vice versa. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing security and isolation between personal and enterprise use of the same BYOD mobile device through prohibiting a path of control to one OS when control is designated for the other OS (See at least Uehara abstract, ¶ [0072] and Fig. 5 and 8).

With regard to claim 2, Jaramillo teaches receiving, from the server (Mobile Separation can be achieved through the use of IT Security Policies that are managed by a Mobile Device Management (MDM) system. This type of approach is done by a server based management approach that lets the IT managers enforce policies across the user base which can be applied to the whole community or on a group basis so that it can be 
second control information carrying a second control instruction and wherein the second control instruction instructs performance of a second operation on the terminal, wherein the second control information instructs controlling of the terminal according to the second control instruction (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5. and control information carrying control instruction performing operation on device in at least Fig. 5.7)
a second system identifier of a second operating system (return container ID CMDM -> EMDM in at least Fig. 5.6 and Device id is a unique id that is used to identify the device for applications that want a way to identify the device in a way that can be differentiated from other devices. Enterprise MDM makes the request to MCVI and in turn requests the id from the Container MDM which is usually a unique id by the container who what a unique container device id in at least 5.6.1., bullet point 1),
wherein the second operating system is one of the plurality of operating systems (Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d)), and
Jaramillo teaches terminal management wherein the terminals may execute both personal and enterprise operating systems, however, Jaramillo does not specifically 
However, in analogous art Uehara teaches when the foreground operating system is the second operating system; determining, based on the second system identifier, that the foreground operating system is the second operating system; controlling, the terminal according to the second control instruction (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 8, S203, OS#1? No (OS#2), Permit code process in S206 and if the operating system which is currently executed by the computer 10 is the OS#2, only the path extending through the second remote-control interface unit 202 is rendered effective, and the path extending through the first remote-control interface unit 201 is rendered non-effective. Thus, all remote-control codes which are sent from the second remote-control unit are transmitted to the OS#2 via the receiving unit 20 and the second remote-control interface unit 202 in at least ¶ [0052]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground of Uehara with the systems and methods of Jaramillo resulting in a system in which when executing the enterprise operating system of Jaramillo and receiving instructions for the personal operating system of Jaramillo, the methods of 

With regard to claim 3, Uehara teaches storing, a second correspondence between the second system identifier and the second control instruction (the OS#2 can execute functions corresponding to remote-control codes belonging to the second remote-control code set. Upon receiving a remote-control code belonging to the second remote-control code set, the OS#2 executes the function corresponding to the received remote-control code in at least ¶ [0030] and The BIOS writes data, which instructs turning on/off the switch circuit 401, in a register that is provided within the EC/KBC 121, thus being able to cause the EC/KBC 121 to output the switch control signal for turning on/off the switch circuit 401 in at least ¶ [0064], writing data turning on/off switch creates path between remote control and OS#2 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system).

With regard to claim 8, Jaramillo teaches receiving, from the server, stop control information carrying the first control instruction and the first system identifier, wherein the stop control information instructs stopping of control of the terminal according to the first control instruction when the foreground operating system is the first operating system (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5.); and
deleting, in response to the stop control information, the first correspondence (Lock or wipe to de-provision the work phone which allows the ability to lock or wipe a device when the device is lost or sometimes the user might want to just reload the enterprise side in at least 2.2.5., fourth paragraph).
Uehara also teaches (the OS#2 can execute functions corresponding to remote-control codes belonging to the second remote-control code set. Upon receiving a remote-control code belonging to the second remote-control code set, the OS#2 executes the function corresponding to the received remote-control code in at least ¶ [0030] and The BIOS writes data, which instructs turning on/off the switch circuit 401, in a register that is provided within the EC/KBC 121, thus being able to cause the EC/KBC 121 to output the switch control signal for turning on/off the switch circuit 401 in at least ¶ [0064], writing data turning on/off switch creates path between remote control and OS#2 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system, wherein instructing to turn off the switch deletes the correspondence as the path is removed).

With regard to claim 12, a terminal comprising (Allowing BYOD devices in the enterprise requires policies in place that govern how devices will be used and how they will be managed while maintaining end user flexibility. in at least 2. and Mobile Devices in at least Fig. 5.3, BYOD/mobile devices being terminals):
receive, from a server (Mobile Separation can be achieved through the use of IT Security Policies that are managed by a Mobile Device Management (MDM) system. This type of approach is done by a server based management approach that lets the IT managers enforce policies across the user base which can be applied to the whole community or on a group basis so that it can be customized to the level of security required per group in at least 2.1. and Enterprise Device Management in at least Fig. 5.3),
first control information carrying a first control instruction wherein the first control instruction instructs performance of a first operation on the terminal, wherein the first control information instructs controlling of the terminal according to the first control instruction when a foreground operating system of the terminal is the first operating system (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5. and control information carrying control instruction performing operation on device in at least Fig. 5.7),
wherein the foreground operating system occupies a display resource of the terminal while a background operating system does not occupy the display resource (Red Bend's solution is simple to use, where the user clicks on an icon on 
a first system identifier of a first operating system (return container ID CMDM -> EMDM in at least Fig. 5.6 and Device id is a unique id that is used to identify the device for applications that want a way to identify the device in a way that can be differentiated from other devices. Enterprise MDM makes the request to MCVI and in turn requests the id from the Container MDM which is usually a unique id by the container who what a unique container device id in at least 5.6.1., bullet point 1),
wherein the first operating system is one of a plurality of operating systems running on the terminal (Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d)), and
a processor configured to (hardware comprising processors in at least Fig. 2.1 and page 11):

However, in analogous art Uehara teaches a radio frequency (RF) circuit configured to receive (remote control units #1 and 2 and remote control receivers #1 and 2 in at least Fig. 4 and Fig. 7),
a processor coupled to the RF circuit and configured to (A remote-control code transmission control method for controlling transmission of a remote-control code to a processor in at least claim 6 and ¶ [0028]):
when a foreground operating system of the terminal is the first operating system (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 5, S103, OS#1? Yes, Permit code process in S105 and If the operating system which is currently executed by the computer 10 is the OS#1, only the path extending through the first remote-control interface unit 201 is rendered effective, and the path extending through the second remote-control interface unit 202 is rendered non-effective. Thus, all remote-control codes, which are sent from the first remote-control unit, are transmitted to the OS#1 via the receiving unit 20 and the first remote-control interface unit 201 in at least ¶ [0051]); and
determine, based on the first system identifier, that the foreground operating system is not the first operating system (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 5, S103, OS#1? No, Prohibit code process in S107),
store a first correspondence between the first system identifier and the first control instruction (the OS#1 can execute functions corresponding to remote-control codes belonging to the first remote-control code set. Upon receiving a remote-control code belonging to the first remote-control code set, the OS#1 executes the function corresponding to the received remote-control code in at least ¶ [0030] and The BIOS writes data, which instructs turning on/off the switch circuit 401, in a register that is provided within the EC/KBC 121, thus being able to cause the EC/KBC 121 to output the switch control signal for turning on/off the switch circuit 401 in at least ¶ [0064] , writing data turning on/off switch creates path between remote control and OS#1 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system);
change the foreground operating system to the first operating system (If the booted-up operating system is the OS#2 (NO in block S103), the BIOS turns on the switch circuit 401 in order to permit transmission of the remote-control code from the receiving unit 20 to the second remote-control interface unit 202 (block S106). Then, the BIOS sends a command to the EC/KBC 121, thereby prohibiting execution of the remote-control process by the first remote-control interface unit 201 (block S107) in at , Examiner notes, the switch 401/remote control receivers #1 and #2 control which operating system has a path, the operating system that has a path is in the foreground and the paths are mutually exclusive. Further “first operating system” of the claim and “OS#1” and “OS#2” of Uehara are just labels, OS#2 may correspond to “first operating system” of the claim. Both the claim and the prior art switch between foreground and background operating systems based on the instruction received.); and
control, after the changing, the terminal according to the first correspondence (if the operating system which is currently executed by the computer 10 is the OS#2, only the path extending through the second remote-control interface unit 202 is rendered effective, and the path extending through the first remote-control interface unit 201 is rendered non-effective. Thus, all remote-control codes which are sent from the second remote-control unit are transmitted to the OS#2 via the receiving unit 20 and the second remote-control interface unit 202 in at least ¶ [0052]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground of Uehara with the systems and methods of Jaramillo resulting in a system in which when executing the enterprise operating system of Jaramillo and receiving instructions for the personal operating system of Jaramillo, the methods of Uehara may determine the instruction is directed to the opposite operating system and switch the operating systems for handling the instruction and vice versa. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing security and isolation between personal and enterprise use of 

With regard to claim 13, Jaramillo teaches receive, from the server (Mobile Separation can be achieved through the use of IT Security Policies that are managed by a Mobile Device Management (MDM) system. This type of approach is done by a server based management approach that lets the IT managers enforce policies across the user base which can be applied to the whole community or on a group basis so that it can be customized to the level of security required per group in at least 2.1. and Enterprise Device Management in at least Fig. 5.3),
second control information carrying a second control instruction and wherein the second control instruction instructs performance of a second operation on the terminal, wherein the second control information instructs controlling of the terminal according to the second control instruction when the foreground operating system is the second operating system (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5. and control information carrying control instruction performing operation on device in at least Fig. 5.7), and
a second system identifier of a second operating system (return container ID CMDM -> EMDM in at least Fig. 5.6 and Device id is a unique id that is used to identify the device for applications that want a way to identify the device in a way that can be 
wherein the second operating system is one of the plurality of operating systems (Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d)), and
wherein the processor is further configured to (hardware comprising processors in at least Fig. 2.1 and page 11):
Jaramillo teaches terminal management wherein the terminals may execute both personal and enterprise operating systems, however, Jaramillo does not specifically teach identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground.
However, in analogous art Uehara teaches when the foreground operating system is the second operating system, and determine, based on the second system identifier, that the foreground operating system of is the second operating system; and control the terminal according to the second control instruction (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 8, S203, OS#1? No (OS#2), Permit code process in S206 and if the operating system which is currently executed by the computer 10 is the OS#2, only the path 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground of Uehara with the systems and methods of Jaramillo resulting in a system in which when executing the enterprise operating system of Jaramillo and receiving instructions for the personal operating system of Jaramillo, the methods of Uehara may determine the instruction is directed to the opposite operating system and switch the operating systems for handling the instruction and vice versa. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing security and isolation between personal and enterprise use of the same BYOD mobile device through prohibiting a path of control to one OS when control is designated for the other OS (See at least Uehara abstract, ¶ [0072] and Fig. 5 and 8).

With regard to claim 14, Uehara teaches wherein the processor is further configured to store a second correspondence between the second system identifier and the second control instruction (the OS#2 can execute functions corresponding to remote-control codes belonging to the second remote-control code , writing data turning on/off switch creates path between remote control and OS#2 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system).

With regard to claim 19, Jaramillo teaches receive, from the server, stop control information carrying the first control instruction and the first system identifier of the first operating system, wherein the stop control information instructs stopping control of the terminal according to the first control instruction when the foreground operating system is the first operating system (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5.), and
wherein the processor is further configured to delete, in response to the stop control information, the first correspondence (Lock or wipe to de-provision the work phone which allows the ability to lock or wipe a device when the device is lost or sometimes the user might want to just reload the enterprise side in at least 2.2.5., fourth paragraph).
, writing data turning on/off switch creates path between remote control and OS#2 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system, wherein instructing to turn off the switch deletes the correspondence as the path is removed).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo “Virtualization Techniques For Mobile Systems” (hereafter Jaramillo) in view of Uehara Pub. No. US 2008/0062002 A1 (hereafter Uehara) as applied to claims 1-3, 8, 12-14 and 19 above and in further view of Dall et al. “The Design, Implementation, and Evaluation of Cells: A Virtual Smartphone Architecture” (hereafter Dall).

With regard to claim 4, Jaramillo teaches wherein the second operating system is a personal operating system (Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d)),

Uehara teaches wherein the second control instruction instructs prohibition from using a remote device in the terminal, and wherein the method further comprises powering off the remote device using driver information of the remote device (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 8, S203, OS#1? No (OS#2), Permit code process in S206 and if the operating system which is currently executed by the computer 10 is the OS#2, only the path extending through the second remote-control interface unit 202 is rendered effective, and the path extending through the first remote-control interface unit 201 is rendered non-effective. Thus, all remote-control codes which are sent from the second remote-control unit are transmitted to the OS#2 via the receiving unit 20 and the second remote-control interface unit 202 in at least ¶ [0052]).
Jaramillo and Uehara teach execution of personal and enterprise operating systems and powering off remote devices allowing a path only to the proper operating system as well as controlling location based WiFi network and browser policies in view of personal or enterprise access but do not specifically teach that the remote devices being toggled are WiFi devices.
However, in analogous art Dall teaches wherein the second control instruction instructs prohibition from using a Wi-Fi device in the terminal, and wherein the method further comprises powering off the Wi-Fi device using driver information of the Wi-Fi device (…To address this problem, Cells leverages the user-level device namespace proxy and the foreground-background model to decouple wireless configuration from the actual network interfaces. A configuration proxy is introduced to replace the user-level WLAN configuration library and RIL libraries inside each VP. The proxy communicates with CellD running in the root namespace, which communicates with the original user-level library for configuring WLAN or cellular data connections. In the default case where all VPs are allowed network access, CellD forwards all configuration requests from the foreground VP proxy to the user-level library, and ignores configuration requests from background VP proxies that would adversely affect the foreground VP’s network access … if the foreground VP is connected to a Wi-Fi network and a background VP requests to disable the Wi-Fi access, the request is ignored. At the same time, inquiries sent from background VPs that do not change state or divulge sensitive information, such as requesting the current signal strength, are processed in at least 9:20, second full paragraph – 9:21, first partial paragraph).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the remote devices being toggled are WiFi devices of Dall with the systems and methods of Jaramillo and Uehara resulting in a system in which the execution of personal and enterprise operating systems and powering off remote devices allowing a path only to the proper operating system as well as controlling location based WiFi network and browser policies in view of personal or enterprise access of Jaramillo and Uehara utilizes the toggling of remote .

Claims 7, 9-10, 18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo “Virtualization Techniques For Mobile Systems” (hereafter Jaramillo) in view of Uehara Pub. No. US 2008/0062002 A1 (hereafter Uehara) as applied to claims 1-3, 8, 12-14 and 19 above and in further view of Song et al. Pat. No. US 9,912,996 B2 (hereafter Song).

With regard to claim 7, Jaramillo and Uehara teach the method of claim 1, further comprising:
Jaramillo and Uehara do not specifically teach determining a normal/abnormal connection and requests and control instructions responsive thereto.
However, in analogous art Song teaches  detecting whether a communication connection between the terminal and the server is normal (the subscriber terminal 
sending, to the server when the communication connection is normal, a request for the first control information (When the session connection is normal, the subscriber terminal device generates state information in response to a state information request received from a remote application server in operation 903 in at least col. 15 lines 62-65 and Fig. 5); and
receiving, from the server in response to the request, the first control information (In operation 904, the subscriber terminal device receives a control command corresponding to the state information from the remote application server, and controls at least one of a UI resource request to a UI resource storage and a content request to a content storage in response to the received control command in at least col. 16 lines 4-9 and Fig. 5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining a normal/abnormal connection and requests and control instructions responsive thereto of Song with the systems and methods of Jaramillo and Uehara resulting in a system in which prior to the sending of the control instruction of Jaramillo and Uehara, the connection status is determined as in Song and responsive to determining a normal connection, the terminal of Jaramillo and Uehara requesting to control instruction as in the server requesting state information of Song and receiving the control instruction of Jaramillo and Uehara as in receiving the control command of Song thus performing the 

With regard to claim 9, Jaramillo teaches a terminal control method implemented by a proxy server and comprising (Allowing BYOD devices in the enterprise requires policies in place that govern how devices will be used and how they will be managed while maintaining end user flexibility. in at least 2. and Mobile Devices in at least Fig. 5.3, BYOD/mobile devices being terminals):
receiving, from a management server (Mobile Separation can be achieved through the use of IT Security Policies that are managed by a Mobile Device Management (MDM) system. This type of approach is done by a server based management approach that lets the IT managers enforce policies across the user base which can be applied to the whole community or on a group basis so that it can be customized to the level of security required per group in at least 2.1. and Enterprise Device Management in at least Fig. 5.3),
control information and wherein the control information carries a first control instruction and wherein the first control instruction instructs performance of a first operation on a terminal, wherein the control information instructs controlling of the terminal according to the first control instruction when a foreground operating system of the terminal is the first operating system (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5. and control information carrying control instruction performing operation on device in at least Fig. 5.7);
a terminal identifier, a terminal corresponding to the terminal identifier (query device ID EMDM -> MVCI in at least Fig. 5.6), a first system identifier of a first operating system (return container ID CMDM -> EMDM in at least Fig. 5.6 and Device id is a unique id that is used to identify the device for applications that want a way to identify the device in a way that can be differentiated from other devices. Enterprise MDM makes the request to MCVI and in turn requests the id from the Container MDM which is usually a unique id by the container who what a unique container device id in at least 5.6.1., bullet point 1, Device ID corresponding to terminal and container ID corresponding to first system),
wherein the first operating system is one of a plurality of operating systems on the terminal (Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d)), and
Jaramillo teaches terminal management wherein the terminals may execute both personal and enterprise operating systems, however, Jaramillo does not specifically teach storing a correspondence between control information and the terminal.
when a foreground operating system of the terminal is the first operating system (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 5, S103, OS#1? Yes, Permit code process in S105 and If the operating system which is currently executed by the computer 10 is the OS#1, only the path extending through the first remote-control interface unit 201 is rendered effective, and the path extending through the second remote-control interface unit 202 is rendered non-effective. Thus, all remote-control codes, which are sent from the first remote-control unit, are transmitted to the OS#1 via the receiving unit 20 and the first remote-control interface unit 201 in at least ¶ [0051])
storing a first correspondence between the control information and the terminal identifier (the OS#1 can execute functions corresponding to remote-control codes belonging to the first remote-control code set. Upon receiving a remote-control code belonging to the first remote-control code set, the OS#1 executes the function corresponding to the received remote-control code in at least ¶ [0030] and The BIOS writes data, which instructs turning on/off the switch circuit 401, in a register that is provided within the EC/KBC 121, thus being able to cause the EC/KBC 121 to output the switch control signal for turning on/off the switch circuit 401 in at least ¶ [0064] , writing data turning on/off switch creates path between remote control and OS#1 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system); and

Jaramillo and Uehara do not specifically teach determining a normal/abnormal connection and requests and control instructions responsive thereto.
However, in analogous art Song teaches determining that a communication connection between the proxy server and the terminal is abnormal (when the session connection with the remote application server is not smooth in operations 901 and 902, the subscriber terminal device generates a hybrid control command for controlling a resource rendering at the subscriber terminal device in operation 909 in at least col. 16 line 66 – col. 17 line 3);
storing, in response to the communication connection being abnormal, a first correspondence (the subscriber terminal device 210 may determine whether a session connection with the remote application server 100 is normal, and may provide 
sending, when the communication connection becomes normal, the control information to the terminal based on the terminal identifier (When the session connection is normal, the subscriber terminal device generates state information in response to a state information request received from a remote application server in operation 903 in at least col. 15 lines 62-65 and Fig. 5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining a normal/abnormal connection and requests and control instructions responsive thereto of Song with the systems and methods of Jaramillo and Uehara resulting in a system in which prior to the sending of the control instruction of Jaramillo and Uehara, the connection status is determined as in Song and responsive to determining a normal connection, the terminal of Jaramillo and Uehara requesting to control instruction as in the server requesting state information of Song and receiving the control instruction of Jaramillo and Uehara as in receiving the control command of Song thus performing the requesting and receipt of the control instructions of Jaramillo and Uehara responsive to determination of a normal connection as in Song. A person having ordinary skill in the 

With regard to claim 10, Jaramillo teaches receiving, from the management server, stop control information and the terminal identifier, wherein the stop control information carries the first control instruction (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5.) and
Jaramillo teaches terminal management wherein the terminals may execute both personal and enterprise operating systems, however, Jaramillo does not specifically teach identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground.
Uehara teaches a second system identifier of a second operating system, and wherein the stop control information instructs stopping of control of the terminal according to the first control instruction when the foreground operating system is the second operating system (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 8, S203, OS#1? No (OS#2), Permit code process in S206 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground of Uehara with the systems and methods of Jaramillo resulting in a system in which when executing the enterprise operating system of Jaramillo and receiving instructions for the person operating system of Jaramillo, the methods of Uehara may determine the instruction is directed to the opposite operating system and switch the operating systems for handling the instruction and vice versa. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing security and isolation between personal and enterprise use of the same BYOD mobile device through prohibiting a path of control to one OS when control is designated for the other OS (See at least Uehara abstract, ¶ [0072] and Fig. 5 and 8).
Jaramillo teaches sending, to the terminal using the terminal identifier, the stop control information to prompt the terminal to delete a second correspondence between the second system identifier and the first control instruction (Lock or wipe to de-provision the work phone which allows the ability to lock 
Uehara also teaches (the OS#2 can execute functions corresponding to remote-control codes belonging to the second remote-control code set. Upon receiving a remote-control code belonging to the second remote-control code set, the OS#2 executes the function corresponding to the received remote-control code in at least ¶ [0030] and The BIOS writes data, which instructs turning on/off the switch circuit 401, in a register that is provided within the EC/KBC 121, thus being able to cause the EC/KBC 121 to output the switch control signal for turning on/off the switch circuit 401 in at least ¶ [0064], writing data turning on/off switch creates path between remote control and OS#2 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system, wherein instructing to turn off the switch deletes the correspondence as the path is removed).

With regard to claim 18, Jaramillo and Uehara teach the terminal of claim 12, wherein the processor is further configured to:
Jaramillo and Uehara do not specifically teach determining a normal/abnormal connection and requests and control instructions responsive thereto.
However, in analogous art Song teaches detect whether a communication connection between the terminal and the server is normal (the subscriber terminal device determines whether the session connection with the remote application server is normal, and performs operations 903 through 908 when the session connection is normal in at least col. 15 lines 57-61 and Fig. 5);
send, to the server when the communication connection is normal, a request for the first control information (When the session connection is normal, the subscriber terminal device generates state information in response to a state information request received from a remote application server in operation 903 in at least col. 15 lines 62-65 and Fig. 5); and
receive, from the server in response to the request, the first control information (In operation 904, the subscriber terminal device receives a control command corresponding to the state information from the remote application server, and controls at least one of a UI resource request to a UI resource storage and a content request to a content storage in response to the received control command in at least col. 16 lines 4-9 and Fig. 5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining a normal/abnormal connection and requests and control instructions responsive thereto of Song with the systems and methods of Jaramillo and Uehara resulting in a system in which prior to the sending of the control instruction of Jaramillo and Uehara, the connection status is determined as in Song and responsive to determining a normal connection, the terminal of Jaramillo and Uehara requesting to control instruction as in the server requesting state information of Song and receiving the control instruction of Jaramillo and Uehara as in receiving the control command of Song thus performing the requesting and receipt of the control instructions of Jaramillo and Uehara responsive to determination of a normal connection as in Song. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of improving 

With regard to claim 20, Jaramillo teaches a proxy server comprising (Good Technology provides two technologies that address BYOD. First is Good for Enterprise – a secure e-mail, mobile device management and a Intranet-Internet proxy server solution targeted for enterprises in at least 2.3.1, first paragraph and Allowing BYOD devices in the enterprise requires policies in place that govern how devices will be used and how they will be managed while maintaining end user flexibility. in at least 2. and Mobile Devices in at least Fig. 5.3, BYOD/mobile devices being terminals):
a network interface configured to (The Virtualizer runs on the host hardware, also known as a Bare Metal Hyper, and schedules access to the shared hardware services like file systems, serial lines and network interfaces amongst the virtualized operating environments in at least 2.2.6., third paragraph)
receive, from a management server (Mobile Separation can be achieved through the use of IT Security Policies that are managed by a Mobile Device Management (MDM) system. This type of approach is done by a server based management approach that lets the IT managers enforce policies across the user base which can be applied to the whole community or on a group basis so that it can be customized to the level of security required per group in at least 2.1. and Enterprise Device Management in at least Fig. 5.3),
control information and wherein the control information carries a first control instruction and wherein the first control instruction instructs performance of a first operation on a terminal, wherein the control information instructs controlling of the terminal according to the first control instruction when a foreground operating system of the terminal is the first operating system (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5. and control information carrying control instruction performing operation on device in at least Fig. 5.7); and
a terminal identifier, a terminal corresponding to the terminal identifier (query device ID EMDM -> MVCI in at least Fig. 5.6), a first system identifier of a first operating system (return container ID CMDM -> EMDM in at least Fig. 5.6 and Device id is a unique id that is used to identify the device for applications that want a way to identify the device in a way that can be differentiated from other devices. Enterprise MDM makes the request to MCVI and in turn requests the id from the Container MDM which is usually a unique id by the container who what a unique container device id in at least 5.6.1., bullet point 1, Device ID corresponding to terminal and container ID corresponding to first system),
wherein the first operating system is one of a plurality of operating systems on the terminal (Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d)), and
a processor coupled to the network interface and configured to (hardware comprising processors in at least Fig. 2.1 and page 11 and A remote-control code transmission control method for controlling transmission of a remote-control code to a processor in at least claim 6 and ¶ [0028]):
Jaramillo teaches terminal management wherein the terminals may execute both personal and enterprise operating systems, however, Jaramillo does not specifically teach storing a correspondence between control information and the terminal.
However, in analogous art Uehara teaches when a foreground operating system of the terminal is the first operating system (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 5, S103, OS#1? Yes, Permit code process in S105 and If the operating system which is currently executed by the computer 10 is the OS#1, only the path extending through the first remote-control interface unit 201 is rendered effective, and the path extending through the second remote-control interface unit 202 is rendered non-effective. Thus, all remote-control codes, which are sent from the first remote-control unit, are transmitted to the OS#1 via the receiving unit 20 and the first remote-control interface unit 201 in at least ¶ [0051])
store a first correspondence between the control information and the terminal identifier (the OS#1 can execute functions corresponding to remote-control codes belonging to the first remote-control code set. Upon receiving a remote-control code belonging to the first remote-control code set, the OS#1 executes the function  , writing data turning on/off switch creates path between remote control and OS#1 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the storing a correspondence between control information and the terminal of Uehara with the systems and methods of Jaramillo resulting in a system in which when executing the enterprise operating system of Jaramillo and receiving instructions for the personal operating system of Jaramillo, the methods of Uehara may determine the instruction is directed to the same or opposite operating system and store a correspondence between the instruction and the operating system. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing security and isolation between personal and enterprise use of the same BYOD mobile device through prohibiting a path of control to one OS when control is designated for the other OS (See at least Uehara abstract, ¶ [0072] and Fig. 5 and 8).
Jaramillo and Uehara do not specifically teach determining a normal/abnormal connection and requests and control instructions responsive thereto.
However, in analogous art Song teaches determine that a communication connection between the proxy server and the terminal is abnormal (when the 
store, in response to the communication connection being abnormal, a first correspondence (the subscriber terminal device 210 may determine whether a session connection with the remote application server 100 is normal, and may provide the user with a UI in response to a hybrid control command for controlling generation of state information and reception of a resource associated with a rendering when the session connection is not smooth in at least col. 7 lines 41-50 and generate a hybrid control command based on the analyzed state information for controlling resources for the rendering if the session connection is not smooth in at least claim 1 and a state information collector configured to collect state information about a subscriber terminal device in at least col.2 line 67 – col. 3 line 2 and col. 16 lines 4-9)
wherein the network interface is further configured to send, when the communication connection becomes normal, the control information to the terminal based on the terminal identifier (When the session connection is normal, the subscriber terminal device generates state information in response to a state information request received from a remote application server in operation 903 in at least col. 15 lines 62-65 and Fig. 5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining a normal/abnormal connection and requests and control instructions responsive thereto of 

With regard to claim 21, Jaramillo teaches receive, from the management server, stop control information and the terminal identifier, wherein the stop control information carries the first control instruction (This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails in at least 5.5.5.) and
Jaramillo teaches terminal management wherein the terminals may execute both personal and enterprise operating systems, however, Jaramillo does not specifically teach identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground.
a second system identifier of a second operating system, and wherein the stop control information instructs stopping of control of the terminal according to the first control instruction when the foreground operating system is the second operating system (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 8, S203, OS#1? No (OS#2), Permit code process in S206 and if the operating system which is currently executed by the computer 10 is the OS#2, only the path extending through the second remote-control interface unit 202 is rendered effective, and the path extending through the first remote-control interface unit 201 is rendered non-effective. Thus, all remote-control codes which are sent from the second remote-control unit are transmitted to the OS#2 via the receiving unit 20 and the second remote-control interface unit 202 in at least ¶ [0052]); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the identifying which operating system is in the foreground and handling instructions when another operating system is in the foreground of Uehara with the systems and methods of Jaramillo resulting in a system in which when executing the enterprise operating system of Jaramillo and receiving instructions for the person operating system of Jaramillo, the methods of Uehara may determine the instruction is directed to the opposite operating system and switch the operating systems for handling the instruction and vice versa. A person having ordinary skill in the art would have been motivated to make this combination for 
Jaramillo teaches send, to the terminal using the terminal identifier, the stop control information to prompt the terminal to delete a second correspondence between the second system identifier and the first control instruction (Lock or wipe to de-provision the work phone which allows the ability to lock or wipe a device when the device is lost or sometimes the user might want to just reload the enterprise side in at least 2.2.5., fourth paragraph).
Uehara also teaches (the OS#2 can execute functions corresponding to remote-control codes belonging to the second remote-control code set. Upon receiving a remote-control code belonging to the second remote-control code set, the OS#2 executes the function corresponding to the received remote-control code in at least ¶ [0030] and The BIOS writes data, which instructs turning on/off the switch circuit 401, in a register that is provided within the EC/KBC 121, thus being able to cause the EC/KBC 121 to output the switch control signal for turning on/off the switch circuit 401 in at least ¶ [0064], writing data turning on/off switch creates path between remote control and OS#2 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system, wherein instructing to turn off the switch deletes the correspondence as the path is removed).

With regard to claim 22, Song teaches wherein the communication connection is abnormal when the communication connection is disconnected or when the terminal has no permission to use the communication connection (when the session connection with the remote application server is not smooth in operations 901 and 902, the subscriber terminal device generates a hybrid control command for controlling a resource rendering at the subscriber terminal device in operation 909 in at least col. 16 line 66 – col. 17 line 3 and when a session connection is not smooth due to a communication failure between a cloud based server and a subscriber device, a seamless service may not be provided to a user in at least col. 2 lines 13-16 and col. 13 lines 4-9 and col. 17 lines 7-12).

With regard to claim 23, Jaramillo teaches wherein the foreground operating system occupies a display resource of the terminal while a background operating system does not occupy the display resource (Red Bend's solution is simple to use, where the user clicks on an icon on their home screen that takes them to work image that is running their business apps and easily switches back to their personal side by clicking on the personal home icon. IT administrators can control what applications are installed on the enterprise side and also exclude services like Android Market/Google Play [Gohr01]. Notifications in the business partition will appear on the user's notification bar where they can then go back to the home screen and switch to the business partition. The difference between Type 1 and Type 2 hypervisors can be visualized by noting the change from one platform to another when one is done at the phone lock screen where the other one is done at the application level, thereby providing an 

With regard to claim 24, Song teaches wherein the communication connection is abnormal when the communication connection is disconnected or when the terminal has no permission to use the communication connection (when the session connection with the remote application server is not smooth in operations 901 and 902, the subscriber terminal device generates a hybrid control command for controlling a resource rendering at the subscriber terminal device in operation 909 in at least col. 16 line 66 – col. 17 line 3 and when a session connection is not smooth due to a communication failure between a cloud based server and a subscriber device, a seamless service may not be provided to a user in at least col. 2 lines 13-16 and col. 13 lines 4-9 and col. 17 lines 7-12).

With regard to claim 25, Jaramillo teaches wherein the foreground operating system occupies a display resource of the terminal while a background operating system does not occupy the display resource (Red Bend's solution is simple to use, where the user clicks on an icon on their home screen that takes them to work image that is running their business apps and easily switches back to their personal side by clicking on the personal home icon. IT administrators can control what applications are installed on the enterprise side and also exclude services like Android Market/Google Play [Gohr01]. Notifications in the business partition will appear on the user's notification bar where they can then go back to the home screen and switch to the business .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo “Virtualization Techniques For Mobile Systems” (hereafter Jaramillo) in view of Uehara Pub. No. US 2008/0062002 A1 (hereafter Uehara) in view of Song et al. Pat. No. US 9,912,996 B2 (hereafter Song) as applied to claims 7, 9-10, 18 and 20-25 above and in further view of Salmonsen WO 03/073743 A2 (hereafter Salmonsen).

With regard to claim 11, Jaramillo, Uehara and Song teach the terminal control method of claim 9, further comprising:
Jaramillo, Uehara and Song do not specifically teach converting an unsupported format.
However, in analogous art Salmonsen teaches determining that a first information format of the control information is not supported by the terminal; converting the first information format to a second information format supported by the terminal (the emulator interface can analyze content communications to determine supported content formats, determine the format of presented content, and reformat or transcode the content to place the presented content in the supported format. In a particular example, the emulator interface can monitor traffic on a bus (for 
sending, to the terminal using the terminal identifier, the control information in the second information format (If received content is compatible with the device 300, the content forwards directly to the device 300 in at least page 19 lines 1-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the converting an unsupported format of Salmonsen with the systems and methods of Jaramillo, Uehara and Song resulting in a system in which the control instruction of Jaramillo, Uehara and Song in converted from an unsupported format to a supported format as in Salmonsen. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of improving system capability by providing a mechanism to perform functions and interact with components as technology advances and control instruction are received in an unsupported format (see at least page 1 lines 18-29 and page 7 lines 13-19).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo “Virtualization Techniques For Mobile Systems” (hereafter Jaramillo) in view of Uehara Pub. No. US 2008/0062002 A1 (hereafter Uehara) as applied to claims 1-3, 8, 12-14 .

With regard to claim 15, Jaramillo teaches wherein the second operating system is a personal operating system (Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d)),
controlling personal versus enterprise network and browser policies in view of location based WiFi connection (in at least 5.5.1.)
Uehara teaches wherein the second control instruction instructs prohibition from using a remote device in the terminal, and wherein the processor is further configured to power off the remote device using driver information of the remote device (The BIOS then determines the kind of the booted-up operating system by reading OS identification information that is described in, e.g. a boot loader of the operating system (block S102). In block S102, the BIOS determines whether the booted-up operating system is the OS#1 or the OS#2 in at least ¶ [0070] and in at least Fig. 8, S203, OS#1? No (OS#2), Permit code process in S206 and if the operating system which is currently executed by the computer 10 is the OS#2, only the path extending through the second remote-control interface unit 202 is rendered effective, and the path extending through the first remote-control interface unit 201 is rendered non-effective. Thus, all remote-control codes which are sent from the second remote-control unit are transmitted to the OS#2 via the receiving unit 20 and the second remote-control interface unit 202 in at least ¶ [0052]).

However, in analogous art Dall teaches wherein the second control instruction instructs prohibition from using a Wi-Fi device in the terminal, and wherein the processor is further configured to power off the Wi-Fi device using driver information of the Wi-Fi device (…To address this problem, Cells leverages the user-level device namespace proxy and the foreground-background model to decouple wireless configuration from the actual network interfaces. A configuration proxy is introduced to replace the user-level WLAN configuration library and RIL libraries inside each VP. The proxy communicates with CellD running in the root namespace, which communicates with the original user-level library for configuring WLAN or cellular data connections. In the default case where all VPs are allowed network access, CellD forwards all configuration requests from the foreground VP proxy to the user-level library, and ignores configuration requests from background VP proxies that would adversely affect the foreground VP’s network access … if the foreground VP is connected to a Wi-Fi network and a background VP requests to disable the Wi-Fi access, the request is ignored. At the same time, inquiries sent from background VPs that do not change state or divulge sensitive information, such as requesting the current signal strength, are processed in at least 9:20, second full paragraph – 9:21, first partial paragraph).
.

Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any outstanding rejections, such as under 35 U.S.C. § 101 and 112.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicant argues in substance:

the Office Action asserts that the terms “normal” and “abnormal” in claims 7, 9-11, 18, and 20-21 are relative terms that render the claims indefinite. Office Action, at 6. However, at least in the context of telecommunications, “normal” and “abnormal” are opposite, absolute terms like “alive” and “dead.” There is no relative spectrum in between. In addition, the specification defines the terms “normal” and “abnormal.” For instance, paragraph 75 indicates that a communication connection is abnormal when “the communication connection is temporarily disconnected or the terminal temporarily has no permission to use the communication connection.” Likewise, paragraph 76 indicates that “the management server may send the control information to the terminal based on the terminal identifier” when a communication connection is normal. Many other portions of the specification provide similar definiteness. Thus, the specification apprises a person of ordinary skill in the art about the conditions causing the communication connection to be normal or abnormal.
With regard to point (a), Examiner respectfully disagrees with Applicant. The fact that “normal” and abnormal” can be opposite has 
Moreover, the specification could be consulted to determine a standard for ascertaining the requisite degree, however, such a standard must actually be defined. Applicant has suggested such support, however, the suggestions (as well as other recitations in the specification) amount to exemplary language. That is, as Applicant suggests, “paragraph 75 indicates that a communication connection is abnormal when “the communication connection is temporarily disconnected or the terminal temporarily has no permission to use the communication connection.” Likewise, paragraph 76 indicates that “the management server may send the control information to the terminal based on the terminal identifier” when a communication connection is normal” are examples of what might be considered normal or abnormal but are not definitions of the metes and bounds of what is considered normal or abnormal, a standard for ascertaining the requisite degree.
A relative term covers a spectrum of what reads on the term and exemplary language, even when the claims are read in light of the exemplary language of the specification, will not meet the requirement to provide the standard, only a definition would meet that requirement. Suppose the specification stated, “for example, 70% is normal”; does that mean that 50% is abnormal? The answer is that one could not know. One could know that the specific circumstance of 70% is normal but where the normality threshold lies is unknown and cannot be discerned thus rendering the term and claim indefinite.
A further note on the exemplary language, Applicant seeks a determination that the claim language is definite based upon an example of the specification, however, “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”, see MPEP § 2111.01(II).
Argument has not been found to be persuasive.
claim 1 requires a terminal receiving, from a server, first control information carrying a first control instruction and a first system identifier of a first operating system, wherein the first control instruction instructs performance of a first operation on the terminal. Claim 12 requires similar limitations. The Office Action asserts that Fig. 5.7 of Jaramillo discloses “first control information carrying a first control instruction wherein the first control instruction instructs performance of a first operation on the terminal.” Office Action, at 8. However, Fig. 5.7 of Jaramillo discloses functions that are internal mobile device functions, not between the mobile device and a server … , because the EMDM, MVCI, and CMDM are part of the mobile device, the functions are internal mobile device functions…
With regard to point (b), Examiner respectfully disagrees with Applicant. Although Applicant points to one embodiment in which function may be performed internally, Examiner has cited to a different embodiment. In at least 5.5.5. and Fig. 5.7, “This component is responsible for executing device actions received from the device management system such as device wipe, partial wipe, remote lock, reset password, send a message to the device and block the receiving of emails” wherein, in at least 5.5.2. “The importance here is that the Enterprise Device Management agent can reside outside the container so that it can monitor the device for any changes in the system like installing enterprise applications outside of the virtual container or leaking data outside the virtualized container” and in at least Fig. 5.3 the Enterprise Device Management is remote from the mobile devices. That 
The Office Action admits that Jaramillo fails to disclose “when a foreground operating system of the terminal is the first operating system.” See Office Action, at 9. Instead, the Office Action asserts that FIG. 5 and paragraphs 51 and 70 of Uehara disclose that limitation. /d. However, Uehara distinguishes an operating system that is currently executed by a computer 10 or is booted up, not an operating system occupying a display resource of the computer 10 … Uehara distinguishes an operating system that is currently executed by a computer 10 or is booted up. Uehara does not distinguish an operating system occupying a display resource of the computer 10. In addition, Uehara runs only one operating system at a time. Uehara does not run a plurality of operating systems.
Uehara boots only one operating system at a time. Uehara then determines which operating system is booted. Uehara does not run a plurality of operating systems. Thus, Uehara fails to disclose determining, based on the first system identifier, that the foreground operating system is not the first operating system of a plurality of operating system running on the terminal.
With regard to points (c-d), Examiner respectfully disagrees with Applicant. Applicant is arguing Uehara individually wherein the rejection is based on a combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking 
Therefore, when combining Uehara with Jaramillo, as presented in detailed rejection above, the determination of operating system using OS identification information of Uehara, within the context of Jaramillo, determines which is the foreground operating system of Jaramillo based on a first system identifier.
Argument has not been found to be persuasive.
Because Uehara boots only one operating system at a time, Uehara cannot change a foreground operating system from an operating system other than the first operating system to the first operating system. Thus, Uehara fails to disclose changing the foreground operating system to the first operating system.
With regard to point (e), Examiner respectfully disagrees with Applicant. For the same reasons as in response to points (c-d) above, the combination of Uehara with Jaramillo is determining the foreground/background operating system of Jaramillo using the OS determinations of Uehara. See at least the detailed combination in the rejection above and response to points (c-d) above. Further, as Uehara has been combined with Jaramillo as discussed, the switching between operating systems is not switching between a booted and a non-booted operating system but rather between the two operating systems of Jaramillo that are both running, the foreground and the background operating systems, see at least Jaramillo Type 1 and Type 2 hypervisors in at least 2.2. to host personal and enterprise operating systems in at least Fig. 2.1 and personal and enterprise operating systems executing in at least Fig. 2.5(a-d). Argument has not been found to be persuasive.
the Office Action asserts that those paragraphs disclose “writing data turning on/off switch creates path between remote control and OS#1 thus storing the value controlling the switch is storing a correspondence between the control instruction and the corresponding operating system.” Jd. While Uehara writes data in a register, Uehara does not do so in response to a communication connection being abnormal … Uehara writes data in a register. However, Uehara does not do so in response to a communication connection being abnormal. Thus, Uehara fails to disclose storing, in response to the communication connection being abnormal, a first correspondence between the control information and the terminal identifier. Song fails to remedy that deficiency.
With regard to point (f), Examiner respectfully disagrees with Applicant. Applicant is arguing Uehara individually wherein the rejection is based on a combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, Uehara teaches that a correspondence is stored between the control information and the terminal identifier, which Applicant does not dispute. It is Song, however, that is relied on to teach the determining the abnormal condition and so too is Song relied upon to teach storing such a correspondence in response to the determination of an abnormal condition, see at least col. 7 lines 41-50, claim 1 and col.2 line 67 – col. 3 line 2 and col. 16 lines 4-9. Therefore, not only does Song teach determining the abnormal condition but also the storing of state information indicating as such. Therefore, in combination with Jaramillo and Uehara, information, a correspondence, is stored in response to determining the abnormal connection. Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195